Citation Nr: 1528771	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fingernail fungus.

2.  Entitlement to service connection for toenail fungus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 2005 to September 2006.  Previously, beginning in October 1980, the Veteran served in the United States Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2015, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's currently-diagnosed onychomycosis of the fingernails either began during or was otherwise caused by his military service.

2.  The weight of the evidence is against a finding that the Veteran's currently-diagnosed onychomycosis of the toenails either began during or was otherwise caused by his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fingernail fungus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for toenail fungus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2015 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in October 2010 prior to the initial adjudication of his claims in August 2011.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, Social Security Administration records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Board notes, briefly, that the relevant service treatment records relate to the period of active service noted above.  The record contains an April 2007 formal finding of unavailability of service treatment records.  However, subsequent to that determination, the RO obtained and associated with the claims file numerous service treatment records, including records covering the relevant time period, and those service treatment records appear complete.  The Veteran has not alleged otherwise.  Therefore, the Board finds that no relevant service treatment records are missing from the file.  Notwithstanding this finding, the Board has carefully considered and applied the benefit of the doubt standard.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005) (holding heightened duties to assist and to consider the benefit of the doubt apply where service treatment records are missing through no fault of the claimant); 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

VA also satisfied its duty to obtain medical examinations.  In May 2014, VA provided the Veteran with a medical examination with respect to his fingernail fungus and toenail fungus.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Standards

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claims relate to onychomycosis, a fungal infection of his fingernails and toenails, which is not included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to the claims of entitlement to service connection for fingernail fungus and toenail fungus.

III.  Evidence and Analysis

The Veteran claims entitlement to service connection for fingernail fungus and toenail fungus.  He asserts that exposure to toxins during his military service, specifically during his deployment to Iraq from June 2005 to June 2006, caused his current fungal infection of the fingernails and toenails.

As the evidence discussed below establishes, the Veteran does have a current diagnosis of onychomycosis affecting his fingernails and toenails, so a current disability is established.  In addition, the in-service exposure to smoke and other toxins has been established for VA purposes.  Therefore, the determinative element of the Veteran's claim is a causal nexus between the in-service injury or disease and the current onychomycosis.

To make that determination, the Board must review the relevant medical evidence.

A March 2006 entry in service treatment records documents follow-up care for traumatic injury to the ring finger of the right hand indicates:  "Swelling of the ring finger partial finger tip amputation obliquely over P3 preserving nail bed and nail; wound appears clean; distal finger tip pink and light touch sensory intact with brisk cap refill; no exposed bone; FDS/FDP/EDC intact; wound with granulation tissue."  No problems with the Veteran's fingernails, including any sort of discoloration or infection, was noted in the records relating to the treatment for and recovery from that injury.

The Veteran's August 2006 Post-Deployment Health Assessment includes his self-report of "skin disease or rashes".  He also indicated exposure to a number of potential irritants/toxins, including DEET insect repellant, pesticide treated uniforms, smoke, exhaust fumes, JPB or other fuels, solvents, ionizing radiation, and radar/microwaves.  The Veteran's exit examination does not document any condition affecting the Veteran's fingernails or toenails, notes the injury to his finger, but otherwise indicates that his extremities are normal.

The first post-service medical evidence of any dermatological problem is in a December 2006 VA Primary Care Note documenting a diagnosis of tinea versicolor.  At that time, the Veteran indicated he did not want treatment.  The Veteran eventually did seek and receive treatment for that condition.  Specifically, an April 2007 Dermatology Note documents the treating physician's diagnosis of tinea versicolor affecting various body parts (i.e. "flanks, under arms, around upper chest and on hands"), but not the fingernails or toenails.  The treating physician prescribed topical treatment.  See also May 2007 VA Primary Care Note (documenting rash of ">2yrs" diagnosed as "probable tinea" and "numbness of r. 4th finger 2/2 injury to finger", but failing to note any abnormalities of the fingernails or toenails).

In January 2008, the Veteran sought treatment from the Philadelphia VAMC for "nails on hand & feet peeling & cracking & thickening."  He told the treating physician that the problem "began in 2005."  The treating physician diagnosed onychomycosis and discussed treatment options with the patient, including the inadvisability of using Lamisil due to his history of hepatitis C and related risk to his liver.  The Veteran agreed to try a topical cream.

VA treatment records from April 2008 include a diagnosis of onychomycosis and instructions to the Veteran to "continue with the Nizoril cream bid."   A subsequent VA treatment plan from the same month indicates "onychomycosis, Fingers" and states as a goal to "Resolve the Fungal Infection and Prevent Secondary Infections."  The physician prescribed treatment with the Nizoril cream.

An August 2008 VA Dermatology Nursing Outpatient Note indicates that, by that point, the tinea versicolor was "now resolved", but that the Veteran reported a 2 year history of fingernail and toenail fungus.  The Veteran reported that he was told not to use Lamisil, so was prescribed another cream along with acetic acid soaks to treat the condition.  VA treatment records do not document any prior diagnosis of fingernail and toenail fungus, rather, as discussed, they document diagnoses of tinea versicolor affecting areas other than the fingernails or toenails.

Subsequent VA treatment records from 2008 forward continue to treatment for and an ongoing diagnosis of onychomycosis.  See, e.g., September 2010 VA Primary Care Note ("onychomycotic fingernails and toenails"); September 2010 VA Addendum to Primary Care Note (noting prior "nail biopsies" and discussing treatment options).  The records do not contain any medical opinions regarding etiology of the condition.

The medical evidence of record also includes the results of a May 2014 VA Examination.  The examiner diagnosed onychomycosis and noted treatment of greater than six months that had not been constant.  The examiner accurately recounted the Veteran's in-service experiences, including particularly his deployment to Iraq, exposure to toxins/irritants, and report of a rash in his post-deployment medical assessment.  The examiner also reviewed, in detail, the medical literature relating to burn pit toxins and exposure to smoke, chemicals, and other potential toxins/irritants in Iraq.  He provided the following opinion:

Veteran has onychomycosis, which is a fungal infection of the nails. It is caused by one of several ubiquitous fungi and extremely common in our society. It is not caused by chemical exposures or other environmental factors.  Veteran's onychomycosis is less likely than not caused by exposure to burn pits while in service.  Veteran's onychomycosis is less likely than not caused by exposure to chemicals in water while in service."

There is no other medical evidence of record directly addressing the etiology of the Veteran's onychomycosis.

Based on this evidence and review of the entire record, the Board finds that the Veteran first complained of and sought treatment for a condition affecting his fingernails and toenails in January 2008.  The question is whether that condition, first diagnosed after service, is related to one or more of the in-service events, including exposure to chemicals in the water and/or to toxins in the smoke to which the Veteran was exposed during his deployment to Iraq.  

As discussed above, the only opinion directly addressing that question is that of the May 2014 VA examiner who opined that there was no etiological relationship.  The Board finds the VA examiner's opinion to be thorough, well-reasoned, and supported by a considerable amount of medical literature and, therefore, of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Against this highly probative medical evidence establishing that the condition is a fungal infection unconnected to exposure to any chemicals, smoke, or other toxins, the Veteran offers his own lay opinion to the contrary.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. discoloration of a fingernail); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the etiology of a medical condition.  Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the etiological opinions of this Veteran, who lacks relevant medical training, are not competent evidence of the etiology of the Veteran's onychomycosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board acknowledges that the Veteran asserts that he first noticed symptoms and received treatment for this condition during his active service.  See May 2015 Board Hearing Tr. at 6.  As noted above, however, onychomycosis is not a chronic condition under 38 C.F.R. § 3.309(a), so the provisions relating to continuity of symptomatology do not apply.  Moreover, the Board finds that the service treatment records and post-service medical records establish that the Veteran did not receive treatment for a fingernail or toenail condition of any sort, other than the treatment for the traumatic injury to his right ring finger, during or immediately after his active service.  

Also, the post-service medical evidence weighs heavily against finding that the Veteran had an ongoing fingernail or toenail condition, but instead establishes that the Veteran had tinea versicolor which had "resolved" by August 2008.  In making this finding, the Board notes that the first documented complaints of a fingernail or toenail condition are in January 2008 and the Board would expect to see such complaints where the records document treatment of the right ring finger and treatment for a dermatological condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in the medical record may be given probative value where the alleged injury, disease, or related symptoms would ordinarily have been recorded in that medical record); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is entitled to consider a delay in seeking treatment and reporting symptoms).

In making this determination, the Board notes that lack of records does not, in and of itself, render lay testimony not credible, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006), but notes that the question here is medical in nature (i.e. whether there is nexus between subjectively reported symptoms and a later-diagnosed condition) and the medical evidence is against finding that the current onychomycosis is related to any in-service disease or injury.  To reiterate, the greater weight of the evidence establishes that the in-service rash and dermatological problems the Veteran reported and recalled had been diagnosed as tinea versicolor which resolved and, only then, the Veteran developed a fungal infection diagnosed as onychomycosis.  The Board further finds that the medical evidence is against finding any etiological link between the Veteran's current onychomycosis and his in-service exposure to chemicals, smoke, and other toxins.

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim, but he has submitted no competent medical evidence contrary to the findings of the VA examiner.  See 38 U.S.C.A. § 5107(a); May 2015 Board Hearing Tr. at p. 8.  The Board concludes that there is no etiological link between the Veteran's current onychomycosis and his active service.

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claims for service connection for a fingernail fungus and for a toenail fungus.  Thus, the benefit of the doubt rule does not apply, and the Veteran's claims are denied.  See 38 U.S.C.A. § 5107 (West 2014).



ORDER

Entitlement to service connection for fingernail fungus is denied.

Entitlement to service connection for toenail fungus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


